10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-00064-RSL Document 22-2 Filed 03/06/20 Page 1 of 3

District Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ADNAND RATHOD and AESHA
RATHOD, individually and Joshua Necve 7
Brothers as Guardian ad Litem for PR, a Case No. 2:20-cv-00064-RSL
minor, ORDER REFORMING CAPTION

Plaintiffs, —fPROPESEDTL-

Vv.

PROVIDENCE HEALTH & SERVICES,
d/b/a PROVIDENCE REGIONAL
MEDICAL CENTER and/or
PROVIDENCE HOSPITAL OF
EVERETT, a Washington corporation,
DANA BLACKHAM, MD, individually,
AMY RODRIGUEZ, MD, individually,
COMMUNITY HEALTH CENTER OF
SNOHOMISH COUNTY, a federal entity,
and JOHN/JANE DOES 1-50,

Defendants.

 

 

Having reviewed the Notice of Substitution and a duly executed Certification of Brian T.
Moran, United States Attorney for the Western District of Washington, pursuant to the
provisions of the Federal Tort Claims Act, and specifically 28 U.S.C. § 2679(d)(1), substituting

the United States of America herein in place of and instead of Defendants Community Health

ORDER REFORMING CAPTION-@ROPOSED)- UNITED STATES ATTORNEY
[2:20-CV-00064-RSL] - I 700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-553-7970

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-00064-RSL Document 22-2 Filed 03/06/20 Page 2 of 3

Center of Snohomish County and Amy Rodriguez, M.D.
//
if
if

//

ORDER REFORMING CAPTION4PREPOSED) UNITED STATES ATTORNEY
[2:20-CV-00064-RSL] - 2 700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-553-7970

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

ADNAND RATHOD and AESHA RATHOD,
individually and Joshua Brothers as Guardian
ad Litem for PR, a minor,

Plaintiffs,
Vv.

PROVIDENCE HEALTH & SERVICES, d/b/a
PROVIDENCE REGIONAL MEDICAL
CENTER and/or PROVIDENCE HOSPITAL
OF EVERETT, a Washington corporation,
DANA BLACKHAM, MD, individually,
UNITED STATES OF AMERICA, and
JOHN/JANE DOES 1-50,

 

Defendants.

 

 

Presented by:

BRIAN T. MORAN
United States Attorney

s/ Whitney Passmore

WHITNEY PASSMROE, Fla. # 91922
Assistant United States Attorney
Western District of Washington
United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
Phone: 206-553-7970

E-mail: whitney.passmore@usdoj.gov

ORDER REFORMING CAPTION*{PROPOSER}
[2:20-CV-00064-RSL] - 3

 

Case 2:20-cv-00064-RSL Document 22-2 Filed 03/06/20 Page 3 of 3

IT IS HEREBY ORDERED that the caption of this case be amended to read as follows:

CASE NO. 2:20-cv-00064-RSL

q&
DATED this day of March, 2020.

Hug £ Cahuk

Robert S. Lasnik
United States District Judge

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-553-7970

 
